169 Ga. App. 957 (1984)
315 S.E.2d 490
GRIFFITH
v.
THE STATE.
67995.
Court of Appeals of Georgia.
Decided February 23, 1984.
William Rhymer, for appellant.
Timothy G. Madison, District Attorney, Larry Duttweiler, *958 Assistant District Attorney, for appellee.
DEEN, Presiding Judge.
The appellant, Alex Griffith, was tried for and convicted of aggravated assault. On appeal, as his sole enumeration of error, Griffith contends that the trial court erred in failing to instruct the jury that the state had the burden of proving beyond a reasonable doubt the absence of justification. It does not appear from the record that the appellant requested such a charge or excepted to the charge on self-defense as given. Held:
Unless the omission shifts the burden of proof to the defendant, a trial court's failure to charge the jury specifically that the state had the additional burden of proving beyond a reasonable doubt the absence of justification as raised by the defense is not error. McClenton v. State, 150 Ga. App. 573 (258 SE2d 168) (1979). In this case, the trial court clearly instructed the jury on the state's burden of proving beyond a reasonable doubt each element of the offense charged. The court also charged on acquittal if a reasonable doubt of guilt existed and on the elements of the offense charged, and gave a thorough charge on the law of self-defense. In no way could the jury charge in this case, taken as a whole, be considered burden-shifting.
Judgment affirmed. McMurray, C. J., and Sognier, J., concur.